Citation Nr: 0930101	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-35 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 
1967.  He received the Purple Heart Medal, Combat Operation 
Insignia, and Air Medal.
This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO denied 
entitlement to service connection for tinnitus.  

In September 2008, the Board remanded this matter for further 
development.

In a December 2008 letter submitted to the Appeals Management 
Center, the Veteran raised the issue of entitlement to 
service connection for bilateral hearing loss.  This claim 
has not yet been adjudicated and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The Veteran's tinnitus is etiologically related to an in-
service injury.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the claim for service 
connection for tinnitus, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has reported 
tinnitus.  Such records include a July 2006 VA audiology 
consultation note, an August 2006 VA examination report, Dr. 
Boulos' October 2008 office note, and a March 2009 VA 
examination report.  Furthermore, the Veteran has testified 
that he was exposed to loud noises associated with military 
weaponry and aircraft while serving in a combat zone.  For 
example, the August 2006 and March 2009 VA examination 
reports indicate that the Veteran reported that while serving 
in Vietnam, he was exposed to artillery, gunfire, shelling, 
and helicopter noise.  The Veteran's DD 214 indicates that 
his military occupational specialty (MOS) was a field medical 
service technician and that he received, among other things, 
the Purple Heart Medal.  An acoustic trauma injury, such as 
that described by the Veteran, could be consistent with the 
circumstances of the Veteran's service.

Where a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).  Section 
1154(b) sets forth a three step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the Veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Second, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists.  In such a case a factual presumption 
arises that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
notwithstanding the provisions of 38 U.S.C.A. § 1154(b).  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

The RO conceded, and the Board agrees, that as the Veteran's 
testimony is consistent with the circumstances of his 
service, the Veteran experienced in-service acoustic trauma.  
Thus, there is evidence of a current hearing disability and 
in-service noise exposure.

With regard to the etiology of the Veteran's tinnitus, there 
are conflicting medical opinions.  The Board, therefore, must 
weigh the credibility and probative value of these opinions, 
and in so doing, may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must 
account for the evidence it finds persuasive or unpersuasive 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994). 

The August 2006 VA examination report includes an opinion 
that the Veteran's tinnitus is not likely ("not as least as 
likely") due to the noise exposure he experienced in 
service.  The examiner's opinion was based on the fact that 
the Veteran reported that the onset of his tinnitus was over 
20 years after service and that his service treatment records 
did not reflect any in-service treatment for tinnitus.

Dr. Boulos' October 2008 office note, on the other hand, 
includes an opinion that it is as likely as not that the 
Veteran's tinnitus is related to his in-service exposure to 
mortar fire.  This opinion noted the report that tinnitus 
only dated back 20 years, but was based on the fact that the 
Veteran was exposed to loud noises in service, such as mortar 
fire, and was not exposed after service to loud noises and 
did not engage in post-service employment where loud noise 
exposure was a factor.

The VA examiner and Dr. Boulos explained the reasons for 
their opinions and they are consistent with the evidence of 
record.  Therefore, these opinions are entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

The Board notes that an April 2009 addendum to the March 2009 
VA examination report includes an opinion that it is unlikely 
("not at least as likely as not") that the Veteran's 
tinnitus was caused by the Veteran's service connected shell 
fragment wound of the face.  However, as this opinion only 
goes to the issue of entitlement to service connection for 
tinnitus on a secondary basis, it is not probative as to 
whether the Veteran is entitled to service connection on a 
direct incurrence basis. 

Given that the opinions of the examiner who conducted the 
August 2006 VA examination and Dr. Boulos are equally 
probative as to the etiology of the Veteran's tinnitus, the 
evidence is at least in relative equipoise as to whether a 
nexus exists between the Veteran's tinnitus and his in-
service noise exposure.  Resolving all reasonable doubt in 
favor of the Veteran, the Board concludes that the criteria 
for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


